[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT  OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                       JANUARY 20, 2009
                                    No. 05-16734
                                                                       THOMAS K. KAHN
                              ________________________                     CLERK

                        D. C. Docket No. 04-01100-CV-RWS-1

C. ALAN POWELL, individually, and on behalf of
all others similarly situated,
TORY DUNLAP, individually, and on behalf of
all others similarly situated, et al.,
                                                                  Plaintiffs-Appellees
                                                                  Cross-Appellants,

                                            versus

SHERIFF JACQUELINE BARRETT,
Fulton County, State of Georgia,
SHERIFF MYRON FREEMAN, et al.,
                                                                  Defendants-Appellants
                                                                  Cross-Appellees.
                              ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                    (January 20, 2009)

Before BLACK, HULL and RYSKAMP,* Circuit Judges.


       *
          Honorable Kenneth L. Ryskamp, United States District Judge for the Southern District
of Florida, sitting by designation.
PER CURIAM:

      Eleven former detainees at the Fulton County Jail in Georgia filed a putative

class action under 42 U.S.C. § 1983 challenging the Jail’s strip search policy as

unconstitutional. Our Court, en banc, affirmed the district court’s dismissal of the

Fourth Amendment point-of-entry strip search claims of the “Arrestee Strip Search

Class” (AR Group), and remanded the appeal to this panel to apply the principles

in the opinion to the “Alpha Strip Search Class” (AL Group) and “Court Return

Strip Search Class” (CR Group). Powell v. Barrett, 541 F.3d 1298, 1314 (11th

Cir. 2008) (en banc).

      After receiving supplemental briefing from the parties, we conclude further

factual development is needed before the principles enunciated in Powell can be

applied to the AL and CR Groups. The parties (either by stipulation or evidentiary

hearing) shall develop the record, including but not limited to the following.

      As to the two plaintiffs in the AL Group: the time and date of entry into the

jail; how long after that entry the strip search was conducted; whether the strip

search was a part of the point-of-entry booking process; where the plaintiffs were

kept in the jail both before and after the strip search was conducted; whether the

strip search was pursuant to a blanket policy or, if not, explain; whether the strip

search was conducted in the same manner as the AR Group as alleged in the

                                          2
Complaint; for Powell, what was the bond and at what time was it posted and by

whom; for Matkin, the hour of Matkin’s entry into the jail on March 18, the hour

the judicial officer dismissed the charges at the jail on March 19; whether the

judicial officer ordered release or dismissed the aggravated assault charge; the

process used for notifying the jail’s booking section and records section of the

orders of the judicial officer entered in the jail; the process for checking other

outstanding detention orders, warrants or holds and how long did that process

take; and the process for releasing an inmate when bond has been posted and how

that relates to the point-of-entry booking process.

      As to the two plaintiffs in the CR Group: how long it took for the court to

enter the release order and how it was transmitted to the jail; specify where the

plaintiffs were placed after their return to the jail, i.e., general population as

alleged in the complaint or a holding cell or other area while the records room or

appropriate staff checked for detention orders, warrants or other holds on the in-

custody inmate; how long it took for the jail to check for detention orders,

warrants or other holds on the CR group; whether the strip search was conducted

in the same manner as the initial point-of-entry strip search (showers and visual

inspection), and, if not, how it was conducted; whether the strip search was a

blanket practice on all court return inmates and the jail’s justifications and reasons

                                            3
for strip searching the plaintiffs in the CR group; given the overcrowding at the

jail and the need to process out inmates who have been ordered released, why the

jail places the CR inmates ordered released back into the jail’s general population

as opposed to segregating them for immediate processing out of the jail if no other

detention orders, warrants or holds are in place; and the length of time between the

point-of-entry searches of these two plaintiffs and their second searches upon

return from the court.

      Thus, we remand the case to the district court to develop the facts and apply

the principles discussed in this Court’s en banc opinion to the facts developed.

      REMANDED.




                                         4